Exhibit 10.3

Execution Version

 

1.75 LIEN PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT, dated as of December 10, 2019 (as restated, amended,
modified or supplemented from time to time, this “Agreement”), is given by K.
HOVNANIAN ENTERPRISES, INC., a California corporation (the “Issuer”), HOVNANIAN
ENTERPRISES, INC., a Delaware corporation (“Hovnanian”), each of the undersigned
parties listed on SCHEDULE A hereto AND EACH OF THE OTHER PERSONS AND ENTITIES
THAT BECOME BOUND HEREBY FROM TIME TO TIME BY JOINDER, ASSUMPTION OR OTHERWISE
(together with the Issuer and Hovnanian, each a “Pledgor” and collectively the
“Pledgors”), as a Pledgor of the equity interests in the Companies (as defined
herein), as more fully set forth herein, to WILMINGTON TRUST, NATIONAL
ASSOCIATION, in its capacity as the 1.75 Pari Passu Lien Collateral Agent (as
defined below) for the benefit of itself and the Secured Parties (as defined
below), and Wilmington Trust, National Association, as Joint First Lien
Collateral Agent (as defined below).

 

WHEREAS, the Issuer, Hovnanian and each of the other guarantors party thereto
are, concurrently herewith, entering into the Indenture dated as of the date
hereof (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Indenture”) with Wilmington Trust, National Association,
as trustee (in such capacity, the “Trustee”) and as collateral agent (in such
capacity, the “1.75 Lien Notes Collateral Agent”) pursuant to which the Issuer
is issuing the 10.000% Senior Secured 1.75 Lien Notes due 2025 (including any
additional notes from time to time issued under the Indenture, the “Secured
Notes”) upon the terms and subject to the conditions set forth therein;

 

WHEREAS, the Issuer, Hovnanian and each of the other guarantors party thereto
are, concurrently herewith, entering into the Credit Agreement dated as of the
date hereof (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Term Loan Credit Agreement”) with Wilmington
Trust, National Association, in its capacity as administrative agent (in such
capacity, the “Term Loan Agent”) and the lenders from time to time party thereto
(the “Lenders”);

 

WHEREAS, the Issuer, Hovnanian and each of the other guarantors party thereto
are, concurrently herewith, entering into the 1.75 Lien Security Agreement dated
as of the date hereof (as amended, supplemented amended or otherwise modified
from time to time, the “Security Agreement”) with the 1.75 Pari Passu Lien
Collateral Agent (as defined below), and pursuant to the Security Agreement, the
Issuer, Hovnanian, the 1.75 Lien Notes Collateral Agent and the Term Loan Agent
are appointing Wilmington Trust, National Association, as the 1.75 Pari Passu
Lien Collateral Agent (the “1.75 Pari Passu Lien Collateral Agent”), to act as
joint collateral agent for the benefit of the Secured Parties under the 1.75
Lien Collateral Documents and to take such action as agent on behalf of the 1.75
Lien Notes Collateral Agent, the Term Loan Agent and the other Secured Parties
and to exercise such powers under the 1.75 Lien Collateral Documents as are
delegated to the 1.75 Pari Passu Lien Collateral Agent by the terms thereof;

 

WHEREAS, concurrently with the execution of the Indenture and the Term Loan
Credit Agreement, the Issuer, Hovnanian, each of the other Pledgors, the
Trustee, the Term Loan Agent and the 1.75 Pari Passu Lien Collateral Agent are
entering into a joinder, dated as of the date hereof, to the First Lien
Collateral Agency Agreement, dated as of October 31, 2019 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Collateral Agency Agreement”) pursuant to which Wilmington Trust, National
Association is being appointed as the joint collateral perfection agent and
gratuitous bailee for the benefit of, and on behalf of the 1.75 Pari Passu Lien
Collateral Agent, the collateral agents under the Loan Documents, the 1.75 Lien
Notes Collateral Agent, the Noteholder, the Lenders and the other Secured
Parties (in such capacity, the “Joint First Lien Collateral Agent”) solely for
the purpose of perfecting the Liens granted under the 1.75 Lien Collateral
Documents (as defined below);

 

 

--------------------------------------------------------------------------------

 

 

WHEREAS, concurrently with the execution of the Indenture and the Term Loan
Credit Agreement, the Issuer, Hovnanian, each of the other Pledgors , the
Trustee, the Term Loan Agent and the 1.75 Pari Passu Lien Collateral Agent are
entering into a joinder, dated as of the date hereof, to the Second Amended and
Restated Intercreditor Agreement, dated as of October 31, 2019 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Second Lien Intercreditor Agreement”), by and among each Senior Collateral
Agent and each Junior Collateral Agent referenced therein, among others;

 

WHEREAS, concurrently with the execution of the Indenture and the Term Loan
Credit Agreement, the Issuer, Hovnanian, each of the other Pledgors, the
Trustee, the Term Loan Agent and the 1.75 Pari Passu Lien Collateral Agent are
entering into a joinder, dated as of the date hereof, to the First Lien
Intercreditor Agreement, dated as of October 31, 2019 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “First Lien
Intercreditor Agreement”) by and among each First Lien Collateral Agent and the
Joint First Lien Collateral Agent referenced therein, among others;

 

WHEREAS, in connection with the Indenture and the Term Loan Credit Agreement,
the Pledgors are required to execute and deliver this Agreement to secure their
obligations with respect to the Indenture, the Secured Notes, the Term Loan
Credit Agreement and the Loans under and as defined therein; and

 

WHEREAS, each Pledgor owns the outstanding capital stock, shares, securities,
member interests, partnership interests and other ownership interests of the
Companies.

 

NOW, THEREFORE, in consideration of the premises and to induce the Noteholders
to purchase the Secured Notes and the Lenders to make the Loans, each Pledgor
hereby agrees with the 1.75 Lien Notes Collateral Agent, the Term Loan Agent and
the 1.75 Pari Passu Lien Collateral Agent, for the ratable benefit of the
Secured Parties, as follows:

 

1.       Defined Terms.

 

(a)     Except as otherwise expressly provided herein, capitalized terms used in
this Agreement (including the recitals above) shall have the respective meanings
assigned to them, as applicable, in the Indenture, Term Loan Credit Agreement,
Security Agreement and any other applicable Documents, if not defined herein or
therein, in the First Lien Intercreditor Agreement. Where applicable and except
as otherwise expressly provided herein, terms used herein (whether or not
capitalized) that are defined in Article 8 or Article 9 of the Uniform
Commercial Code as enacted in the State of New York, as amended from time to
time (the “Code”), and are not otherwise defined herein, in the Indenture, the
Term Loan Credit Agreement any other applicable Document or in the First Lien
Intercreditor Agreement shall have the same meanings herein as set forth
therein.

 

(b)     “1.75 Lien Collateral Documents” shall mean collectively, the Noteholder
Collateral Documents and Credit Agreement Collateral Documents.

 

(c)     “Applicable Agent” (i)(a) as of the date hereof and (b) as of any date
of determination thereafter on which the then-outstanding principal amount of
the Noteholder Obligations is equal to or exceeds the then-outstanding principal
amount of the Loan Obligations, the 1.75 Lien Notes Collateral Agent and (ii) as
of each other date of determination, the Term Loan Agent.

 

(d)     “Collateral Agent” means the 1.75 Lien Notes Collateral Agent and the
Term Loan Agent.

 

(e)     “Company” shall mean individually each Restricted Subsidiary, and
“Companies” shall mean, collectively, all Restricted Subsidiaries.

 

2

--------------------------------------------------------------------------------

 

 

(f)     “Credit Agreement Secured Parties” shall mean, collectively, the Term
Loan Agent, 1.75 Pari Passu Lien Collateral Agent, the Joint First Lien
Collateral Agent, the Lenders, the Supplemental Administrative Agent, if any,
each co-agent or sub-agent appointed by the Term Loan Agent from time to time
pursuant to the Term Loan Credit Agreement.

 

(g)     “Documents” shall mean collectively, all Loan Documents and Noteholder
Documents.

 

(h)     “Law” shall mean any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award of or settlement agreement with any Official Body.

 

(i)     “Margin Stock” shall have the meaning specified in Section 5(a).

 

(j)     “Noteholders” shall mean the collective reference to the “Holder” or
“Holder of Notes” (each as defined in the Indenture) of the Secured Notes.

 

(k)     “Noteholder Collateral Document” the First Lien Intercreditor Agreement,
the Collateral Agency Agreement, the Second Lien Intercreditor Agreement and any
other agreement, document or instrument pursuant to which a Lien is granted by
the Issuer or any Guarantor to secure any Secured Obligations (as defined in the
Indenture) or under which rights or remedies with respect to any such Liens are
governed, as the same may be amended, restated or otherwise modified from time
to time.

 

(l)     “Noteholder Documents” shall mean collectively (a) the Indenture, the
Secured Notes and the Noteholder Collateral Documents and (b) any other related
document or instrument executed and delivered pursuant to any Noteholder
Document described in clause (a) above evidencing or governing any Secured
Obligations (as defined in the Indenture) as the same may be amended, restated
or otherwise modified from time to time.

 

(m)     “Noteholder Obligations” shall mean all Indebtedness and other
Obligations under, and as defined in, the Indenture, the Secured Notes, the
Guarantees and the related Noteholder Documents, in each case, together with any
extensions, renewals, replacements or refundings thereof and all costs and
expenses of enforcement and collection, including reasonable attorney’s fees,
expenses and disbursements.

 

(n)     “Noteholder Secured Parties” shall mean the collective reference to the
1.75 Pari Passu Lien Collateral Agent, the Joint First Lien Collateral Agent,
the Trustee, the 1.75 Lien Collateral Agent and the Noteholders.

 

(o)      “Official Body” shall mean any national, federal, state, local or other
governmental or political subdivision or any agency, authority, board, bureau,
central bank, commission, department or instrumentality of either, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

 

(p)     “Perfection Certificate” shall mean with respect to any Pledgor, a
certificate substantially in the form of Exhibit C to the Security Agreement,
completed and supplemented with the schedules contemplated thereby, and signed
by an officer of such Pledgor.

 

3

--------------------------------------------------------------------------------

 

 

(q)     “Pledged Collateral” shall mean and include the following with respect
to each Company: (i) the capital stock, shares, securities, investment property,
member interests, partnership interests, warrants, options, put rights, call
rights, similar rights, and all other ownership or participation interests, in
any Company and any JV Holding Company owned or held by any Pledgor at any time
including those in any Company hereafter formed or acquired, (ii) all rights and
privileges pertaining thereto, including without limitation, all present and
future securities, shares, capital stock, investment property, dividends,
distributions and other ownership interests receivable in respect of or in
exchange for any of the foregoing, all present and future rights to subscribe
for securities, shares, capital stock, investment property or other ownership
interests incident to or arising from ownership of any of the foregoing, all
present and future cash, interest, stock or other dividends or distributions
paid or payable on any of the foregoing, and all present and future books and
records (whether paper, electronic or any other medium) pertaining to any of the
foregoing, including, without limitation, all stock record and transfer books
and (iii) whatever is received when any of the foregoing is sold, exchanged,
replaced or otherwise disposed of, including all proceeds, as such term is
defined in the Code, thereof; provided, however, that notwithstanding any of the
other provisions set forth in this Agreement, this Agreement shall not
constitute a grant of a security interest in, and the Pledged Collateral shall
not include, (i) any property or assets constituting “Excluded Property” (as
defined in the Indenture, the Term Loan Credit Agreement and any other
applicable Document) or (ii) any property to the extent that such grant of a
security interest is prohibited by any applicable Law of an Official Body,
requires a consent not obtained of any Official Body pursuant to such Law or is
prohibited by, or constitutes a breach or default under or results in the
termination of or gives rise to any right of acceleration, modification or
cancellation or requires any consent not obtained under, any contract, license,
agreement, instrument or other document evidencing or giving rise to such
property or, in the case of any Investment Property, or Pledged Note, any
applicable shareholder or similar agreement governing such Investment Property,
or Pledged Note except to the extent that such Law or the term in such contract,
license, agreement, instrument or other document or shareholder or similar
agreement providing for such prohibition, breach, default or termination or
requiring such consent is ineffective under applicable Law including Sections
9-406, 9-407, 9-408 or 9-409 of the New York UCC (or any successor provision or
provisions). The 1.75 Pari Passu Lien Collateral Agent agrees that, at any
Pledgor’s reasonable request and expense, it will provide such Pledgor
confirmation that the assets described in this paragraph are in fact excluded
from the Pledged Collateral during such limited period only upon receipt of an
Officers’ Certificate or an Opinion of Counsel to that effect.

 

(r)     “Secured Obligations” shall mean collectively all Noteholder Obligations
and Loan Obligations.

 

(s)     “Secured Parties” shall mean collectively the Noteholder Secured Parties
and the Credit Agreement Secured Parties.

 

(t)     “Security Agreement” shall mean the 1.75 Lien Security Agreement dated
as of the date hereof among the Issuer, Hovnanian and certain of their
respective subsidiaries and the 1.75 Pari Passu Lien Collateral Agent, the 1.75
Lien Notes Collateral Agent and the Term Loan Agent, as amended, supplemented,
amended and restated or otherwise modified from time to time, entered into in
connection with the Indenture and the Term Loan Credit Agreement.

 

2.       Grant of Security Interests.

 

(a)     To secure on a first priority perfected basis the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations, in full, each Pledgor
hereby grants to the 1.75 Lien Pari Passu Collateral Agent a continuing first
priority security interest under the Code in and hereby pledges to the 1.75 Pari
Passu Lien Collateral Agent, in each case for its benefit and the ratable
benefit of the Secured Parties, all of such Pledgor’s now existing and hereafter
acquired or arising right, title and interest in, to, and under the Pledged
Collateral, whether now or hereafter existing and wherever located, subject only
to Permitted Liens.

 

(b)     Upon the execution and delivery of this Agreement, each Pledgor shall
deliver to and deposit with the Joint First Lien Collateral Agent (or with a
Person designated by the Joint First Lien Collateral Agent to hold the Pledged
Collateral on behalf of the Joint First Lien Collateral Agent) in pledge, all of
such Pledgor’s certificates, instruments or other documents comprising or
evidencing the Pledged Collateral, together with undated stock powers or similar
transfer documents signed in blank by such Pledgor. In the event that any
Pledgor should ever acquire or receive certificates, securities, instruments or
other documents evidencing the Pledged Collateral, such Pledgor shall deliver to
and deposit with the Joint First Lien Collateral Agent in pledge, all such
certificates, securities, instruments or other documents which evidence the
Pledged Collateral.

 

4

--------------------------------------------------------------------------------

 

 

3.       Further Assurances.

 

Prior to or concurrently with the execution of this Agreement, and thereafter at
any time and from time to time, subject to the terms of the First Lien
Intercreditor Agreement and the Collateral Agency Agreement, each Pledgor (in
its capacity as a Pledgor and in its capacity as a Company) shall execute and
deliver to the 1.75 Pari Passu Lien Collateral Agent all financing statements,
continuation financing statements, assignments, certificates and documents of
title, affidavits, reports, notices, schedules of account, letters of authority,
further pledges, powers of attorney and all other documents (collectively, the
“Security Documents”) as may be required under applicable law to perfect and
continue perfecting and to create and maintain the first priority status of the
1.75 Pari Passu Lien Collateral Agent’s security interest in the Pledged
Collateral, subject only to Permitted Liens and to fully consummate the
transactions contemplated under this Agreement. Each Pledgor shall record any
one or more financing statements under the applicable Uniform Commercial Code
with respect to the pledge and security interest herein granted. Each Pledgor
hereby irrevocably makes, constitutes and appoints the 1.75 Pari Passu Lien
Collateral Agent or Joint First Lien Collateral Agent (and any of the 1.75 Pari
Passu Lien Collateral Agent’s or Joint First Lien Collateral Agent’s officers or
employees or agents designated by the 1.75 Pari Passu Lien Collateral Agent or
the Joint First Lien Collateral Agent, as applicable) as such Pledgor’s true and
lawful attorney with power to sign the name of such Pledgor on all or any of the
Security Documents which, pursuant to applicable law, must be executed, filed,
recorded or sent in order to perfect or continue perfecting the 1.75 Pari Passu
Lien Collateral Agent’s security interest in the Pledged Collateral in any
jurisdiction. Such power, being coupled with an interest, is irrevocable until
all of the Secured Obligations have been indefeasibly paid, in cash, in full.

 

4.       Representations and Warranties.

 

Each Pledgor hereby, jointly and severally, represents and warrants to the 1.75
Pari Passu Lien Collateral Agent as follows:

 

(a)     The Pledged Collateral of such Pledgor does not include Margin Stock.
“Margin Stock” as used in this clause (a) shall have the meaning ascribed to
such term by Regulation U of the Board of Governors of the Federal Reserve
System of the United States;

 

(b)     The Pledgor has and will continue to have (or, in the case of
after-acquired Pledged Collateral, at the time such Pledgor acquires rights in
such Pledged Collateral, will have and will continue to have), title to its
Pledged Collateral, free and clear of all Liens other than Permitted Liens;

 

(c)     The capital stock, shares, securities, member interests, partnership
interests and other ownership interests constituting the Pledged Collateral of
such Pledgor have been duly authorized and validly issued to such Pledgor, are
fully paid and nonassessable and constitute one hundred percent (100%) of the
issued and outstanding capital stock, member interests or partnership interests
of each Company;

 

5

--------------------------------------------------------------------------------

 

 

(d)     Upon the completion of the filings and other actions specified on
Schedule B attached hereto, the security interests in the Pledged Collateral
granted hereunder by such Pledgor shall be valid, perfected and of first
priority, subject to the Lien of no other Person (other than Permitted Liens);

 

(e)     There are no restrictions upon the transfer of the Pledged Collateral
(other than restrictions that have been waived pursuant to Section 24 hereof)
and such Pledgor has the power and authority and unencumbered right to transfer
the Pledged Collateral owned by such Pledgor free of any Lien (other than
Permitted Liens) and without obtaining the consent of any other Person;

 

(f)     Such Pledgor has all necessary power to execute, deliver and perform
this Agreement;

 

(g)     This Agreement has been duly executed and delivered and constitutes the
valid and legally binding obligation of each Pledgor, enforceable in accordance
with its terms, except to the extent that enforceability of this Agreement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws affecting the enforceability of creditors’ rights generally
or limiting the right of specific performance;

 

(h)     Neither the execution or delivery by each Pledgor of this Agreement, nor
the compliance with the terms and provisions hereof, will violate any provision
of any Law or conflict with or result in a breach of any of the terms,
conditions or provisions of any judgment, order, injunction, decree or ruling of
any Official Body to which any Pledgor or any of its property is subject or any
provision of any material agreement or instrument to which Pledgor is a party or
by which such Pledgor or any of its property is bound;

 

(i)     Each Pledgor’s exact legal name is as set forth on such Pledgor’s
signature page hereto;

 

(j)     The jurisdiction of incorporation, formation or organization, as
applicable, of each Pledgor is as set forth on Schedule 1(a) or Schedule 1(b) to
the Perfection Certificate;

 

(k)     Such Pledgor’s chief executive office is as set forth on Schedule 2(a)
to the Perfection Certificate; and

 

(l)     All rights of such Pledgor in connection with its ownership of each of
the Companies are evidenced and governed solely by the stock certificates,
instruments or other documents (if any) evidencing ownership of each of the
Companies and the organizational documents of each of the Companies, and no
shareholder, voting, or other similar agreements are applicable to any of the
Pledged Collateral or any of any Pledgor’s rights with respect thereto, and no
such certificate, instrument or other document provides that any member
interest, partnership interest or other intangible ownership interest in any
limited liability company or partnership constituting Pledged Collateral is a
“security” within the meaning of and subject to Article 8 of the Code, except
pursuant to Section 6(f) hereof; and the organizational documents of each
Company contain no restrictions (other than restrictions that have been waived
pursuant to Section 26 hereof) on the rights of shareholders, members or
partners other than those that normally would apply to a company organized under
the laws of the jurisdiction of organization of each of the Companies.

 

5.      General Covenants.

 

Each Pledgor, jointly and severally, hereby covenants and agrees as follows:

 

(a)     Each Pledgor shall do all reasonable acts that may be necessary and
appropriate to maintain, preserve and protect the Pledged Collateral; and each
Pledgor shall be responsible for the risk of loss of, damage to, or destruction
of the Pledged Collateral owned by such Pledgor, unless such loss is the result
of the gross negligence or willful misconduct of the 1.75 Pari Passu Lien
Collateral Agent or the Joint First Lien Collateral Agent;

 

6

--------------------------------------------------------------------------------

 

 

(b)     Each Pledgor shall appear in and defend any action or proceeding of
which such Pledgor is aware which could reasonably be expected to affect, in any
material respect, any Pledgor’s title to, or the 1.75 Pari Passu Lien Collateral
Agent’s interest in, the Pledged Collateral or the proceeds thereof;

 

(c)     The books and records of each of the Pledgors and Companies, as
applicable, shall disclose the 1.75 Pari Passu Lien Collateral Agent’s security
interest in the Pledged Collateral contemplated by this Agreement;

 

(d)     To the extent, following the date hereof, any Pledgor acquires capital
stock, shares, securities, member interests, partnership interests, investment
property and other ownership interests of any of the Companies or any other
Restricted Subsidiary or any of the rights, property or securities, shares,
capital stock, member interests, partnership interests, investment property or
any other ownership interests described in the definition of Pledged Collateral
with respect to any of the Companies or any other Restricted Subsidiary, all
such ownership interests shall be subject to the terms hereof and, upon such
acquisition, shall be deemed to be hereby pledged to the 1.75 Pari Passu Lien
Collateral Agent; and each Pledgor thereupon, in confirmation thereof, shall
promptly deliver all such securities, shares, capital stock, member interests,
partnership interests, investment property and other ownership interests (to the
extent such items are certificated), to the Joint First Lien Collateral Agent,
together with undated stock powers or other similar transfer documents, and all
such control agreements, financing statements, and any other documents necessary
to implement the provisions and purposes of this Agreement or as the Joint First
Lien Collateral Agent may request related thereto;

 

(e)     Each Pledgor shall notify the 1.75 Pari Passu Lien Collateral Agent in
writing within thirty (30) calendar days after any change in any Pledgor’s chief
executive office address, legal name, or state of incorporation, formation or
organization; and

 

(f)     During the term of this Agreement, no Pledgor shall permit or cause any
Company which is a limited liability company or a limited partnership to (and no
Pledgor (in its capacity as Company) shall) issue any certificates evidencing
the ownership interests of such Company and elect to treat any ownership
interests as securities that are subject to Article 8 of the Code unless such
securities are immediately delivered to the Joint First Lien Collateral Agent
upon issuance, together with all evidence of such election and issuance and all
Security Documents as set forth in Section 4 hereof.

 

6.       Other Rights With Respect to Pledged Collateral.

 

In addition to the other rights with respect to the Pledged Collateral granted
to the 1.75 Pari Passu Lien Collateral Agent hereunder, at any time and from
time to time, after and during the continuation of an Event of Default, the 1.75
Pari Passu Lien Collateral Agent, at its option and at the expense of the
Pledgors, may, subject to the First Lien Intercreditor Agreement, the Collateral
Agency Agreement and any other intercreditor agreement entered into in
connection with Indebtedness permitted under the Indenture, Term Loan Credit
Agreement or any other Documents: (a) transfer into its own name, or into the
name of its nominee, all or any part of the Pledged Collateral, thereafter
receiving all dividends, income or other distributions upon the Pledged
Collateral; (b) take control of and manage all or any of the Pledged Collateral;
(c) apply to the payment of any of the Secured Obligations, whether any be due
and payable or not, any moneys, including cash dividends and income from any
Pledged Collateral, now or hereafter in the hands of the 1.75 Pari Passu Lien
Lien Collateral Agent or the Joint First Lien Collateral Agent, or any Affiliate
of the 1.75 Pari Passu Lien Collateral Agent or Joint First Lien Collateral
Agent, on deposit or otherwise, belonging to any Pledgor, as the 1.75 Pari Passu
Lien Collateral Agent in its sole discretion shall determine; and (d) do
anything which any Pledgor is required but fails to do hereunder. The 1.75 Pari
Passu Lien Collateral Agent shall endeavor to provide the Issuer with notice at
or about the time of the exercise of its rights pursuant to the preceding
sentence, provided that the failure to provide such notice shall not in any way
compromise or adversely affect the exercise of any rights or remedies hereunder.

 

7

--------------------------------------------------------------------------------

 

 

7.      Additional Remedies Upon Event of Default.

 

Upon the occurrence of any Event of Default and while such Event of Default
shall be continuing, the 1.75 Pari Passu Lien Collateral Agent shall have, in
addition to all rights and remedies of a secured party under the Code or other
applicable Law, and in addition to its rights under Section 6 above and under
the other Documents, the following rights and remedies, in each case subject to
the First Lien Intercreditor Agreement, the Collateral Agency Agreement and any
other intercreditor agreement entered into in connection with Indebtedness
permitted under the Indenture, the Term Loan Credit Agreement and any other
applicable Document:

 

(a)     The 1.75 Pari Passu Lien Collateral Agent may, after ten (10) days’
advance notice to a Pledgor, sell, assign, give an option or options to purchase
or otherwise dispose of such Pledgor’s Pledged Collateral or any part thereof at
public or private sale, at any of the 1.75 Pari Passu Lien Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the 1.75 Pari Passu Lien Collateral Agent may deem commercially
reasonable. Each Pledgor agrees that ten (10) days’ advance notice of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The 1.75 Pari Passu Lien
Collateral Agent shall not be obligated to make any sale of Pledged Collateral
regardless of notice of sale having been given. The 1.75 Pari Passu Lien
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Pledgor recognizes that the 1.75 Pari Passu Lien Collateral Agent may be
compelled to resort to one or more private sales of the Pledged Collateral to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire such securities, shares, capital stock, member interests, partnership
interests, investment property or ownership interests for their own account for
investment and not with a view to the distribution or resale thereof.

 

(b)     The proceeds of any collection, sale or other disposition of the Pledged
Collateral, or any part thereof, shall be applied against the Secured
Obligations, whether or not all the same be then due and payable, as provided
herein and subject to the terms of the First Lien Intercreditor Agreement and
the Security Agreement. The 1.75 Pari Passu Lien Collateral Agent shall incur no
liability as a result of the sale of the Pledged Collateral, or any part
thereof, at any private sale pursuant to this Section 8 conducted in accordance
with the requirements of applicable laws. Each Pledgor hereby waives any claims
against the 1.75 Pari Passu Lien Collateral Agent and the other Secured Parties
arising by reason of the fact that the price at which the Pledged Collateral may
have been sold at such a private sale was less than the price that might have
been obtained at a public sale or was less than the aggregate amount of the
Secured Obligations, even if the 1.75 Pari Passu Lien Collateral Agent accepts
the first offer received and does not offer the Pledged Collateral to more than
one offeree, provided that such private sale is conducted in accordance with
applicable laws and this Agreement. Each Pledgor hereby agrees that in respect
of any sale of any of the Pledged Collateral pursuant to the terms hereof, the
1.75 Pari Passu Lien Collateral Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable laws, or in
order to obtain any required approval of the sale or of the purchaser by any
governmental authority or official, nor shall the 1.75 Pari Passu Lien
Collateral Agent be liable or accountable to any Pledgor for any discount
allowed by reason of the fact that such Pledged Collateral is sold in compliance
with any such limitation or restriction.

 

8

--------------------------------------------------------------------------------

 

 

8.     Application of Proceeds.

 

Subject to the requirements of the First Lien Intercreditor Agreement, the 1.75
Pari Passu Lien Collateral Agent shall cause all proceeds of the Pledged
Collateral received by it, to be applied as set forth in the Security Agreement.

 

9.     1.75 Pari Passu Lien Collateral Agent’s Duties.

 

The powers conferred on the 1.75 Pari Passu Lien Collateral Agent hereunder are
solely to protect its interest (on behalf of itself and the Secured Parties) in
the Pledged Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Pledged Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
1.75 Pari Passu Lien Collateral Agent shall have no duty as to any Pledged
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Pledged Collateral.

 

10.     Additional Pledgors.

 

It is anticipated that additional persons may from time to time become
Subsidiaries of the Issuer or a Guarantor, each of whom will be required to join
this Agreement as a Pledgor hereunder to the extent that such new Subsidiary is
required to become a Guarantor under the Indenture, the Term Loan Credit
Agreement and applicable Documents and owns equity interests in any other Person
that is a Restricted Subsidiary. It is acknowledged and agreed that such new
Subsidiaries of the Issuer or a Guarantor may become Pledgors hereunder and will
be bound hereby simply by executing and delivering to the 1.75 Pari Passu Lien
Collateral Agent a Supplemental Indenture (in the form of Exhibit B to the
Indenture), a Supplemental Guarantee (in the form of Exhibit K to the Term Loan
Credit Agreement) and a Joinder Agreement in the form of Exhibit B to the
Security Agreement. No notice of the addition of any Pledgor shall be required
to be given to any pre-existing Pledgor, and each Pledgor hereby consents
thereto.

 

11.     No Waiver; Cumulative Remedies.

 

No failure to exercise, and no delay in exercising, on the part of the 1.75 Pari
Passu Lien Collateral Agent, any right, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any further exercise thereof or the
exercise of any other right, power or privilege. No waiver of a single Event of
Default shall be deemed a waiver of a subsequent Event of Default. The remedies
herein provided are cumulative and not exclusive of any remedies provided under
the other Documents or by Law, rule or regulation and the 1.75 Pari Passu Lien
Collateral Agent may enforce any one or more remedies hereunder successively or
concurrently at its option. Each Pledgor waives any right to require the 1.75
Pari Passu Lien Collateral Agent to proceed against any other Person or to
exhaust any of the Pledged Collateral or other security for the Secured
Obligations or to pursue any remedy in the 1.75 Pari Passu Lien Collateral
Agent’s power.

 

12.     Waivers.

 

Each Pledgor hereby waives any and all defenses which any Pledgor may now or
hereafter have based on principles of suretyship, impairment of collateral, or
the like and each Pledgor hereby waives any defense to or limitation on its
obligations under this Agreement arising out of or based on any event or
circumstance referred to in the immediately preceding Section hereof. Without
limiting the generality of the foregoing and to the fullest extent permitted by
applicable law, each Pledgor hereby further waives each of the following:

 

(i)     All notices, disclosures and demands of any nature which otherwise might
be required from time to time to preserve intact any rights against such
Pledgor, including the following: any notice of any event or circumstance
described in the immediately preceding Section hereof; any notice required by
any law, regulation or order now or hereafter in effect in any jurisdiction; any
notice of nonpayment, nonperformance, dishonor, or protest under any Document or
any of the Secured Obligations; any notice of the incurrence of any Secured
Obligation; any notice of any default or any failure on the part of such Pledgor
or the Issuer or any other Person to comply with any Document or any of the
Secured Obligations or any requirement pertaining to any direct or indirect
security for any of the Secured Obligations; and any notice or other information
pertaining to the business, operations, condition (financial or otherwise), or
prospects of the Issuer or any other Person;

 

9

--------------------------------------------------------------------------------

 

 

(ii)     Any right to any marshalling of assets, to the filing of any claim
against such Pledgor or the Issuer or any other Person in the event of any
bankruptcy, insolvency, reorganization, or similar proceeding, or to the
exercise against such Pledgor or the Issuer, or any other Person of any other
right or remedy under or in connection with any Document or any of the Secured
Obligations or any direct or indirect security for any of the Secured
Obligations; any requirement of promptness or diligence on the part of the 1.75
Pari Passu Lien Collateral Agent, the Trustee, the Term Loan Agent, the Joint
First Lien Collateral Agent, the Noteholders or any other Person; any
requirement to exhaust any remedies under or in connection with, or to mitigate
the damages resulting from default under, any Document or any of the Secured
Obligations or any direct or indirect security for any of the Secured
Obligations; any benefit of any statute of limitations; and any requirement of
acceptance of this Agreement or any other Document, and any requirement that any
Pledgor receive notice of any such acceptance; and

 

(iii)     Any defense or other right arising by reason of any Law now or
hereafter in effect in any jurisdiction pertaining to election of remedies
(including anti-deficiency laws, “one action” laws, or the like), or by reason
of any election of remedies or other action or inaction by any Secured Party
(including commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of collateral security for any of the Secured
Obligations), which results in denial or impairment of the right of any Secured
Party to seek a deficiency against the Issuer or any other Person or which
otherwise discharges or impairs any of the Secured Obligations.

 

13.     Assignment.

 

All rights of the 1.75 Pari Passu Lien Collateral Agent under this Agreement
shall inure to the benefit of its successors and assigns. All obligations of
each Pledgor shall bind its successors and assigns; provided, however, that no
Pledgor may assign or transfer any of its rights and obligations hereunder or
any interest herein, and any such purported assignment or transfer shall be null
and void.

 

14.     Severability.

 

Any provision (or portion thereof) of this Agreement which shall be held invalid
or unenforceable shall be ineffective without invalidating the remaining
provisions hereof (or portions thereof).

 

15.     Governing Law.

 

This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by, and construed and interpreted in accordance
with, the Law of the State of New York.

 

16.     Notices.

 

All notices, requests, demands, directions and other communications
(collectively, “notices”) given to or made upon any party hereto under the
provisions of this Agreement shall be given or made as set forth in Section 13.3
of the Indenture, Section 9.02 of the Term Loan Credit Agreement and the related
provisions of any other applicable Document, and the Pledgors (in their capacity
as Pledgors and in their capacity as Companies) shall simultaneously send to the
1.75 Pari Passu Lien Collateral Agent any notices such Pledgor or such Company
delivers to each other regarding any of the Pledged Collateral.

 

10

--------------------------------------------------------------------------------

 

 

17.     Specific Performance.

 

Each Pledgor acknowledges and agrees that, in addition to the other rights of
the 1.75 Pari Passu Lien Collateral Agent hereunder and under the other
Documents, because the 1.75 Pari Passu Lien Collateral Agent’s remedies at law
for failure of any Pledgor to comply with the provisions hereof relating to the
1.75 Pari Passu Lien Collateral Agent’s rights (i) to inspect the books and
records related to the Pledged Collateral, (ii) to receive the various
notifications any Pledgor is required to deliver hereunder, (iii) to obtain
copies of agreements and documents as provided herein with respect to the
Pledged Collateral, (iv) to enforce the provisions hereof pursuant to which any
Pledgor has appointed the 1.75 Pari Passu Lien Collateral Agent its
attorney-in-fact and (v) to enforce the 1.75 Pari Passu Lien Collateral Agent’s
remedies hereunder, would be inadequate and that any such failure would not be
adequately compensable in damages, such Pledgor agrees that each such provision
hereof may be specifically enforced, subject to the First Lien Intercreditor
Agreement and the Collateral Agency Agreement.

 

18.     Voting Rights in Respect of the Pledged Collateral.

 

So long as no Event of Default shall occur and be continuing under the
Indenture, the Term Loan Credit Agreement or any other applicable Document, each
Pledgor may exercise any and all voting and other consensual rights pertaining
to the Pledged Collateral or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the other Documents; provided, however, that
such Pledgor will not exercise or will refrain from exercising any such voting
and other consensual right pertaining to the Pledged Collateral, as the case may
be, if such action would have a material adverse effect on the value of any
Pledged Collateral. At any time and from time to time, after and during the
continuation of an Event of Default, no Pledgor shall be permitted to exercise
any of its respective voting and other consensual rights whatsoever pertaining
to the Pledged Collateral or any part thereof; provided, however, in addition to
the other rights with respect to the Pledged Collateral granted to the 1.75 Pari
Passu Lien Collateral Agent or any other Secured Party hereunder, at any time
and from time to time, after and during the continuation of an Event of Default
and subject to the provisions of the First Lien Intercreditor Agreement, the
Collateral Agency Agreement, and any other intercreditor agreement entered into
in connection with Indebtedness permitted under the Indenture, the Term Loan
Collateral Agreement and any other applicable Document, the 1.75 Pari Passu Lien
Collateral Agent,may exercise any and all voting and other consensual rights of
each and every Pledgor pertaining to the Pledged Collateral or any part thereof.
The 1.75 Pari Passu Lien Collateral Agent shall endeavor to provide the Issuer
with notice at or about the time of the exercise by 1.75 Pari Passu Lien
Collateral Agent of the voting or other consensual rights of such Pledgor
pertaining to the Pledged Collateral, provided that the failure to provide such
notice shall not in any way compromise or adversely affect the exercise of 1.75
Pari Passu Lien Collateral Agent’s rights or remedies hereunder. Without
limiting the generality of the foregoing and in addition thereto, Pledgors shall
not vote to enable, or take any other action to permit, any Company to: (i)
issue any other ownership interests of any nature or to issue any other
securities, investment property or other ownership interests convertible into or
granting the right to purchase or exchange for any other ownership interests of
any nature of any such Company, except as permitted by the Indenture, the Term
Loan Credit Agreement and any other applicable Document; or (ii) enter into any
agreement or undertaking restricting the right or ability of such Pledgor or the
1.75 Pari Passu Lien Collateral Agent to sell, assign or transfer any of the
Pledged Collateral without the 1.75 Pari Passu Lien Collateral Agent’s prior
written consent, except as permitted by the Indenture, the Term Loan Credit
Agreement and any other applicable Document.

 

11

--------------------------------------------------------------------------------

 

 

19.     Consent to Jurisdiction.

 

Each Pledgor (as a Pledgor and as a Company) hereby irrevocably and
unconditionally:

 

(a)     submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Documents to which it is a party, or
for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

(b)     consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Pledgor at its
address referred to in Section 8.02 of the Security Agreement or at such other
address of which the 1.75 Pari Passu Lien Collateral Agent shall have been
notified pursuant thereto;

 

(d)     agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

20.     Waiver of Jury Trial.

 

EXCEPT AS PROHIBITED BY LAW, EACH PLEDGOR (AS A PLEDGOR AND AS A COMPANY), EACH
OF THE COMPANIES AND THE 1.75 PARI PASSU LIEN COLLATERAL AGENT, ON BEHALF OF
ITSELF, THE TRUSTEE, THE TERM LOAN AGENT AND THE JOINT FIRST LIEN COLLATERAL
AGENT, HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY A JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER, OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER DOCUMENTS OR TRANSACTIONS RELATING THERETO.

 

21.     Entire Agreement; Amendments.

 

(a)     This Agreement and the other Documents constitute the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements relating to a grant of a security interest in the Pledged
Collateral by any Pledgor to the 1.75 Pari Passu Lien Collateral Agent in
relation to the Secured Obligations.

 

(b)     Except as expressly provided in (i) Section 9.1 of the Indenture with
respect to the Secured Notes, (ii) Section 9 with respect to additional
Pledgors, (iii) Section 21 with respect to the release of Pledgors and
Companies, (iv) Section 11.4 of the Indenture, (v) Section 9.01 of the Term Loan
Credit Agreement (vi) Section 10.03 of the Term Loan Credit Agreement and (vii)
Section 9.01 of the Security Agreement, this Agreement may not be amended or
supplemented except by a writing signed by the 1.75 Pari Passu Lien Collateral
Agent and the Pledgors.]

 

12

--------------------------------------------------------------------------------

 

 

22.     Release of Related Collateral and Equity.

 

At any time after the initial execution and delivery of this Agreement to the
1.75 Pari Passu Lien Collateral Agent, the Pledgors and their respective Pledged
Collateral, the Companies and JV Holding Companies may be released from this
Agreement in accordance with and pursuant to Section 11.4 of the Indenture,
10.03 of the Term Loan Credit Agreement and the comparable provisions of any
other applicable Documents, or at the times and to the extent required by the
First Lien Intercreditor Agreement and the Collateral Agency Agreement. No
notice of such release of any Pledgor or such Pledgor’s Pledged Collateral shall
be required to be given to any other Pledgor and each Pledgor hereby consents
thereto.

 

23.     Counterparts; Electronic Transmission of Signatures.

 

This Agreement may be executed in any number of counterparts, and by different
parties hereto in separate counterparts, each of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute one and the
same instrument. Each Pledgor acknowledges and agrees that a telecopy or
electronic (i.e., “e-mail” or “portable document folio” (“pdf”)) transmission to
the 1.75 Lien Pari Passu Collateral Agent of the signature pages hereof
purporting to be signed on behalf of any Pledgor shall constitute effective and
binding execution and delivery hereof by such Pledgor.

 

24.     Construction.

 

The rules of construction contained in Section 1.2 of the Indenture and the Term
Loan Credit Agreement and the comparable provisions of any other applicable
Documents apply to this Agreement.

 

25.     Waiver of Restrictions.

 

Each Pledgor agrees that any restriction on transfer (if any) of the Pledged
Collateral contained in the organizational documents to which such Pledgor is a
party, is hereby waived, and further agrees that any such restriction does not
apply to the grant of security interest made hereunder or to any transfer of the
Pledged Collateral to a Secured Party or any third party in connection with an
exercise of remedies hereunder.

 

26.     First Lien Intercreditor Agreement and the Collateral Agency Agreement.

 

Notwithstanding anything herein to the contrary, the lien and security interest
granted to the 1.75 Pari Passu Lien Collateral Agent pursuant to this Agreement
and the exercise of any right or remedy by the 1.75 Pari Passu Lien Collateral
Agent hereunder are subject to the provisions of the First Lien Intercreditor
Agreement and the Collateral Agency Agreement. The exercise of any right or
remedy under this Agreement, the First Lien Intercreditor Agreement, the
Collateral Agency Agreement, any other intercreditor agreement or any 1.75 Lien
Collateral Document by the 1.75 Pari Passu Lien Collateral Agent with respect to
the Documents shall be at the written direction of the Applicable Agent. In the
event of any conflict between the terms of the First Lien Intercreditor
Agreement and the Collateral Agency Agreement on the one hand, and this
Agreement, on the other hand, the terms of the First Lien Intercreditor
Agreement and the Collateral Agency Agreement shall govern.

 

13

--------------------------------------------------------------------------------

 

 

27.     1.75 Pari Passu Lien Collateral Agent Privileges, Powers and Immunities.

 

In the performance of its obligations, powers and rights hereunder, the 1.75
Pari Passu Lien Collateral Agent shall be entitled to the rights, benefits,
privileges, powers and immunities afforded to it as Joint First Lien Collateral
Agent under the Indenture, the Term Loan Credit Agreement, the applicable
Documents and the Collateral Agency Agreement. The 1.75 Pari Passu Lien
Collateral Agent shall be entitled to refuse to take or refrain from taking any
discretionary action or exercise any discretionary powers set forth in this
Agreement unless specifically authorized under the Indenture, the Term Loan
Credit Agreement, the other applicable Documents and the Collateral Agency
Agreement or it has received with respect thereto written direction of the
Applicable Agent (including, at the direction of the Issuer in accordance with
the Indenture, the Term Loan Credit Agreement or other applicable Documents (it
being understood and agreed that the actions and directions set forth in Section
9.1 of the Indenture are not discretionary). Notwithstanding anything to the
contrary contained herein and notwithstanding anything contained in Section
9-207 of the New York UCC, the 1.75 Pari Passu Lien Collateral Agent shall have
no responsibility for the creation, perfection, priority, sufficiency or
protection of any liens securing Secured Obligations (including, but not limited
to, no obligation to prepare, record, file, re-record or re-file any financing
statement, continuation statement or other instrument in any public office). The
permissive rights and authorizations of the 1.75 Pari Passu Lien Collateral
Agent hereunder shall not be construed as duties. The 1.75 Pari Passu Lien
Collateral Agent shall be entitled to exercise its powers and duties hereunder
through designees, specialists, experts or other appointees selected by it with
due care and shall not be liable for the negligence or misconduct of such
appointees. The 1.75 Pari Passu Lien Collateral Agent shall be under no
obligation to take any action toward the enforcement of this Agreement, whether
on its own motion or on the request of any other Person, which in the opinion of
the 1.75 Pari Passu Lien Collateral Agent may involve loss, liability or expense
to it, unless the Company or one or more Secured Parties shall offer and furnish
security or indemnity, reasonably satisfactory to the 1.75 Pari Passu Lien
Collateral Agent, against such loss, liability and expense to the 1.75 Pari
Passu Lien Collateral Agent.

 

[SIGNATURE PAGES FOLLOW]

 

14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be duly executed as of the date first above written.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as

1.75 Pari Passu Lien Collateral Agent

       

By:

/s/ Quinton M. DePompolo

Name: Quinton M. DePompolo

Title:  Banking Officer

 

[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as

Joint First Lien Collateral Agent

       

By:

/s/ Quinton M. DePompolo

Name: Quinton M. DePompolo

Title: Banking Officer

 

[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------

 

 

  Pledgors:

 

K. HOVNANIAN ENTERPRISES, INC.

       

By:

/s/ David Bachstetter

Name: David Bachstetter

Title: Vice President Finance and Treasurer

 

HOVNANIAN ENTERPRISES, INC.

       

By:

/s/ David Bachstetter

Name: David Bachstetter

Title: Vice President Finance and Treasurer

 

 

 

 

 

 

 

K. HOV IP, II, INC.

       

By:

/s/ David Bachstetter

Name: David Bachstetter

Title: Chief Executive Officer and Treasurer

 

ON BEHALF OF EACH OTHER ENTITY NAMED
IN SCHEDULE A HERETO

       

By:

/s/ David Bachstetter

Name: David Bachstetter

Title: Vice President

 

[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------

 

 

SCHEDULE A
TO
PLEDGE AGREEMENT

 

2700 EMPIRE, LLC

AMBER RIDGE, LLC

ARBOR TRAILS, LLC

BUILDER SERVICES NJ, L.L.C.

BUILDER SERVICES PA, L.L.C.

EASTERN NATIONAL ABSTRACT, INC.

EASTERN NATIONAL TITLE AGENCY ARIZONA, LLC

EASTERN NATIONAL TITLE AGENCY FLORIDA, LLC

EASTERN NATIONAL TITLE AGENCY ILLINOIS, LLC

EASTERN NATIONAL TITLE AGENCY MARYLAND, LLC

EASTERN NATIONAL TITLE AGENCY VIRGINIA, INC.

EASTERN NATIONAL TITLE AGENCY, INC.

F&W MECHANICAL SERVICES, L.L.C.

GLENRISE GROVE, L.L.C.

GTIS-HOV DULLES PARKWAY PARENT LLC

GTIS-HOV FESTIVAL LAKES LLC

GTIS-HOV GREENFIELD CROSSING PARENT LLC

GTIS-HOV HOLDINGS LLC

GTIS-HOV POSITANO LLC

GTIS-HOV RANCHO 79 LLC

GTIS-HOV RESIDENCES AT DULLES PARKWAY LLC

GTIS-HOV RESIDENCES AT GREENFIELD CROSSING LLC

GTIS-HOV VILLAGES AT PEPPER MILL LLC

GTIS-HOV WARMINSTER LLC

HOMEBUYERS FINANCIAL SERVICES, L.L.C.

HOMEBUYERS FINANCIAL USA, LLC

HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.

HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C.

HOVNANIAN LAND INVESTMENT GROUP OF MARYLAND, L.L.C.

HOVNANIAN LAND INVESTMENT GROUP, L.L.C.

HOVSITE CATALINA LLC

HOVSITE CHURCHILL CLUB LLC

HOVSITE CIDER GROVE LLC

HOVSITE FIRENZE LLC

HOVSITE GREENWOOD MANOR LLC

HOVSITE HUNT CLUB LLC

HOVSITE IRISH PRAIRIE LLC

HOVSITE LIBERTY LAKES LLC

HOVSITE MONTEVERDE 1 & 2 LLC

HOVSITE MONTEVERDE 3 & 4 LLC

HOVSITE PROVIDENCE LLC

HOVSITE SOUTHAMPTON LLC

K. HOVNANIAN ABERDEEN, LLC

K. HOVNANIAN ACQUISITIONS, INC.

K. HOVNANIAN AMBER GLEN, LLC

K. HOVNANIAN ARIZONA NEW GC, LLC

K. HOVNANIAN ARIZONA OPERATIONS, LLC

 

 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN ASBURY POINTE, LLC

K. HOVNANIAN ASPIRE AT BELLEVUE RANCH, LLC

K. HOVNANIAN ASPIRE AT MORRIS WOODS, LLC

K. HOVNANIAN ASPIRE AT RIVER TERRACE, LLC

K. HOVNANIAN ASPIRE AT STONES THROW, LLC

K. HOVNANIAN ASPIRE AT WATERSTONE, LLC

K. HOVNANIAN AT 23 NORTH, LLC

K. HOVNANIAN AT 240 MISSOURI, LLC

K. HOVNANIAN AT ACACIA PLACE, LLC

K. HOVNANIAN AT AIRE ON MCDOWELL, LLC

K. HOVNANIAN AT ALEXANDER LAKES, LLC

K. HOVNANIAN AT ALISO, LLC

K. HOVNANIAN AT ALLENTOWN, L.L.C.

K. HOVNANIAN AT AMBERLEY WOODS, LLC

K. HOVNANIAN AT ANDALUSIA, LLC

K. HOVNANIAN AT ASBURY PARK URBAN RENEWAL, LLC

K. HOVNANIAN AT ASHBY PLACE, LLC

K. HOVNANIAN AT ASHLEY POINTE LLC

K. HOVNANIAN AT AUTUMN RIDGE, LLC

K. HOVNANIAN AT AVENIR, LLC

K. HOVNANIAN AT BAKERSFIELD 463, L.L.C.

K. HOVNANIAN AT BALTIC & AEGEAN ASBURY PARK, LLC

K. HOVNANIAN AT BARNEGAT II, L.L.C.

K. HOVNANIAN AT BEACON PARK AREA 129 II, LLC

K. HOVNANIAN AT BEACON PARK AREA 129, LLC

K. HOVNANIAN AT BEACON PARK AREA 137, LLC

K. HOVNANIAN AT BENSEN’S MILL ESTATES, LLC

K. HOVNANIAN AT BLACKSTONE, LLC

K. HOVNANIAN AT BOCA DUNES, LLC

K. HOVNANIAN AT BRADWELL ESTATES, LLC

K. HOVNANIAN AT BRANCHBURG II, LLC

K. HOVNANIAN AT BRANCHBURG, L.L.C.

K. HOVNANIAN AT BRANCHBURG-VOLLERS, LLC

K. HOVNANIAN AT BRENFORD STATION, LLC

K. HOVNANIAN AT BRIDGEWATER I, L.L.C.

K. HOVNANIAN BRITTANY MANOR BORROWER, LLC

K. HOVNANIAN AT BRITTANY MANOR, LLC

K. HOVNANIAN AT BURCH KOVE, LLC

K. HOVNANIAN AT CADENCE PARK, LLC

K. HOVNANIAN AT CAMP HILL, L.L.C.

K. HOVNANIAN AT CANTER V, LLC

K. HOVNANIAN AT CAPISTRANO, L.L.C.

K. HOVNANIAN AT CARLSBAD, LLC

K. HOVNANIAN AT CATANIA, LLC

K. HOVNANIAN AT CATON’S RESERVE, LLC

K. HOVNANIAN AT CEDAR GROVE III, L.L.C.

K. HOVNANIAN AT CEDAR LANE ESTATES, LLC

K. HOVNANIAN AT CEDAR LANE, LLC

K. HOVNANIAN AT CHESTERFIELD, L.L.C.

K. HOVNANIAN AT CHRISTINA COURT, LLC

K. HOVNANIAN AT CHURCHILL FARMS LLC

 

2

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT CIELO, L.L.C.

K. HOVNANIAN AT COOSAW POINT, LLC

K. HOVNANIAN AT CORAL LAGO, LLC

K. HOVNANIAN AT DEER RIDGE, LLC

K. HOVNANIAN AT DOMINION CROSSING, LLC

K. HOVNANIAN AT DOYLESTOWN, LLC

K. HOVNANIAN AT DUNELLEN URBAN RENEWAL, LLC

K. HOVNANIAN AT EAGLE HEIGHTS, LLC

K. HOVNANIAN AT EAST BRUNSWICK III, LLC

K. HOVNANIAN AT EAST BRUNSWICK, LLC

K. HOVNANIAN AT EAST WINDSOR, LLC

K. HOVNANIAN AT EDEN TERRACE, L.L.C.

K. HOVNANIAN AT EGG HARBOR TOWNSHIP II, L.L.C.

K. HOVNANIAN AT EL DORADO RANCH II, L.L.C.

K. HOVNANIAN AT EL DORADO RANCH, L.L.C.

K. HOVNANIAN AT EMBREY MILL VILLAGE, LLC

K. HOVNANIAN AT EMBREY MILL, LLC

K. HOVNANIAN AT ESTATES AT WHEATLANDS, LLC

K. HOVNANIAN AT ESTATES OF CHANCELLORSVILLE, LLC

K. HOVNANIAN AT ESTATES OF FOX CHASE, LLC

K. HOVNANIAN AT FAIRFIELD RIDGE, LLC

K. HOVNANIAN AT FIDDYMENT RANCH, LLC

K. HOVNANIAN AT FIFTH AVENUE, L.L.C.

K. HOVNANIAN AT FLORENCE I, L.L.C.

K. HOVNANIAN AT FLORENCE II, L.L.C.

K. HOVNANIAN AT FOX PATH AT HAMPTON LAKE, LLC

K. HOVNANIAN AT FRANKLIN II, L.L.C.

K. HOVNANIAN AT FRANKLIN, L.L.C.

K. HOVNANIAN AT FREEHOLD TOWNSHIP III, LLC

K. HOVNANIAN AT FRESNO, LLC

K. HOVNANIAN AT GALLERY, LLC

K. HOVNANIAN AT GALLOWAY RIDGE, LLC

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

K. HOVNANIAN AT GILROY 60, LLC

K. HOVNANIAN AT GILROY, LLC

K. HOVNANIAN AT GRANDE PARK, LLC

K. HOVNANIAN AT GREAT NOTCH, L.L.C.

K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.

K. HOVNANIAN AT HAMMOCK BREEZE, LLC

K. HOVNANIAN AT HAMPTON COVE, LLC

K. HOVNANIAN AT HAMPTON LAKE, LLC

K. HOVNANIAN AT HANOVER ESTATES, LLC

K. HOVNANIAN AT HARBOR’S EDGE AT BAYSIDE, LLC

K. HOVNANIAN AT HERSHEY’S MILL, INC.

K. HOVNANIAN AT HIDDEN BROOK, LLC

K. HOVNANIAN AT HIDDEN LAKE, LLC

K. HOVNANIAN AT HIGHLAND PARK, LLC

K. HOVNANIAN AT HILLSBOROUGH, LLC

K. HOVNANIAN AT HILLTOP RESERVE II, LLC

K. HOVNANIAN AT HILLTOP RESERVE, LLC

K. HOVNANIAN AT HOLLY RIDGE, LLC

 

3

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT HOWELL FORT PLAINS, LLC

K. HOVNANIAN AT HOWELL II, LLC

K. HOVNANIAN AT HOWELL, LLC

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

K. HOVNANIAN AT HUNTER’S POND, LLC

K. HOVNANIAN AT HUNTFIELD, LLC

K. HOVNANIAN AT INDIAN WELLS, LLC

K. HOVNANIAN AT INDIGO BLUFF, LLC

K. HOVNANIAN AT ISLAND LAKE, LLC

K. HOVNANIAN AT JACKS RUN, LLC

K. HOVNANIAN AT JACKSON I, L.L.C.

K. HOVNANIAN AT JACKSON, L.L.C.

K. HOVNANIAN AT JAEGER RANCH, LLC

K. HOVNANIAN AT LA LAGUNA, L.L.C.

K. HOVNANIAN AT LAKE BURDEN, LLC

K. HOVNANIAN AT LAKE FLORENCE, LLC

K. HOVNANIAN AT LAKE LECLARE, LLC

K. HOVNANIAN AT LAKE RIDGE ESTATES, LLC

K. HOVNANIAN AT LAKES AT NEW RIVERSIDE, LLC

K. HOVNANIAN AT LAUREL HILLS CROSSING, LLC

K. HOVNANIAN AT LEE SQUARE, L.L.C.

K. HOVNANIAN AT LENAH WOODS, LLC

K. HOVNANIAN AT LIBERTY HILL FARM, LLC

K. HOVNANIAN AT LILY ORCHARD, LLC

K. HOVNANIAN AT LINK CROSSING, LLC

K. HOVNANIAN AT LITTLE EGG HARBOR TOWNSHIP II, L.L.C.

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I, L.L.C.

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II, L.L.C.

K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I, L.L.C.

K. HOVNANIAN AT LUKE LANDING, LLC

K. HOVNANIAN AT LUNA VISTA, LLC

K. HOVNANIAN AT MADISON SQUARE, LLC

K. HOVNANIAN AT MAGNOLIA PLACE, LLC

K. HOVNANIAN AT MAIN STREET SQUARE, LLC

K. HOVNANIAN AT MALAN PARK, L.L.C.

K. HOVNANIAN AT MANALAPAN CROSSING, LLC

K. HOVNANIAN AT MANALAPAN II, L.L.C.

K. HOVNANIAN AT MANALAPAN III, L.L.C.

K. HOVNANIAN AT MANALAPAN IV, LLC

K. HOVNANIAN AT MANALAPAN RIDGE, LLC

K. HOVNANIAN AT MANALAPAN V, LLC

K. HOVNANIAN AT MANALAPAN VI, LLC

K. HOVNANIAN AT MANTECA, LLC

K. HOVNANIAN AT MAPLE AVENUE, L.L.C.

K. HOVNANIAN AT MAPLE HILL LLC

K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.

K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.

K. HOVNANIAN AT MARLBORO VI, L.L.C.

K. HOVNANIAN AT MARYLAND RIDGE, LLC

K. HOVNANIAN AT MEADOWRIDGE VILLAS, LLC

K. HOVNANIAN AT MELANIE MEADOWS, LLC

 

4

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT MELODY FARM, LLC

K. HOVNANIAN AT MERIDIAN HILLS, LLC

K. HOVNANIAN AT MIDDLE TOWNSHIP II, L.L.C.

K. HOVNANIAN AT MIDDLETOWN III, LLC

K. HOVNANIAN AT MIDDLETOWN, LLC

K. HOVNANIAN AT MILLVILLE II, L.L.C.

K. HOVNANIAN AT MONROE IV, L.L.C.

K. HOVNANIAN AT MONROE NJ II, LLC

K. HOVNANIAN AT MONROE NJ III, LLC

K. HOVNANIAN AT MONROE NJ, L.L.C.

K. HOVNANIAN AT MONTANA VISTA DOBBINS, LLC

K. HOVNANIAN AT MONTANA VISTA, LLC

K. HOVNANIAN AT MONTGOMERY, LLC

K. HOVNANIAN AT MONTVALE II, LLC

K. HOVNANIAN AT MONTVALE, L.L.C.

K. HOVNANIAN AT MORRIS TWP II, LLC

K. HOVNANIAN AT MORRIS TWP, LLC

K. HOVNANIAN AT MUIRFIELD, LLC

K. HOVNANIAN AT MYSTIC DUNES, LLC

K. HOVNANIAN AT NORTH BERGEN. L.L.C.

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.

K. HOVNANIAN AT NORTH CALDWELL III, L.L.C.

K. HOVNANIAN AT NORTH CALDWELL IV, L.L.C.

K. HOVNANIAN AT NORTH GROVE CROSSING, LLC

K. HOVNANIAN AT NORTH HILL, LLC

K. HOVNANIAN AT NORTH POINTE ESTATES LLC

K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.

K. HOVNANIAN AT NORTHAMPTON, L.L.C.

K. HOVNANIAN AT NORTHRIDGE ESTATES, LLC

K. HOVNANIAN AT NORTON LAKE LLC

K. HOVNANIAN AT NOTTINGHAM MEADOWS, LLC

K. HOVNANIAN AT OAK POINTE, LLC

K. HOVNANIAN AT OAKLAND, LLC

K. HOVNANIAN AT OCEAN VIEW BEACH CLUB, LLC

K. HOVNANIAN AT OCEANPORT, L.L.C.

K. HOVNANIAN AT OLD BRIDGE II, LLC

K. HOVNANIAN AT OLD BRIDGE, L.L.C.

K. HOVNANIAN AT ORCHARD MEADOWS, LLC

K. HOVNANIAN AT PALM VALLEY, L.L.C.

K. HOVNANIAN AT PARK PASEO, LLC

K. HOVNANIAN AT PARKSIDE, LLC

K. HOVNANIAN AT PAVILION PARK, LLC

K. HOVNANIAN AT PELHAM’S REACH, LLC

K. HOVNANIAN AT PHILADELPHIA I, L.L.C.

K. HOVNANIAN AT PIAZZA SERENA, L.L.C

K. HOVNANIAN AT PICKETT RESERVE, LLC

K. HOVNANIAN AT PINCKNEY FARM, LLC

K. HOVNANIAN AT PLANTATION LAKES, L.L.C.

K. HOVNANIAN AT POINTE 16, LLC

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL II, L.L.C.

 

5

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL III, L.L.C.

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.

K. HOVNANIAN AT POSITANO, LLC

K. HOVNANIAN AT PRAIRIE POINTE, LLC

K. HOVNANIAN AT QUAIL CREEK, L.L.C.

K. HOVNANIAN AT RANCHO CABRILLO, LLC

K. HOVNANIAN AT RANDALL HIGHLANDS, LLC

K. HOVNANIAN AT RAPHO, L.L.C

K. HOVNANIAN AT RAYMOND FARM, LLC

K. HOVNANIAN AT REDTAIL, LLC

K. HOVNANIAN AT RESERVES AT WHEATLANDS, LLC

K. HOVNANIAN AT RESIDENCE AT DISCOVERY SQUARE, LLC

K. HOVNANIAN AT RETREAT AT MILLSTONE, LLC

K. HOVNANIAN AT RIDGEMONT, L.L.C.

K. HOVNANIAN AT RIVER HILLS, LLC

K. HOVNANIAN AT ROCK LEDGE, LLC

K. HOVNANIAN AT ROCKLAND VILLAGE GREEN, LLC

K. HOVNANIAN AT ROCKY RUN VILLAGE, LLC

K. HOVNANIAN AT RODERUCK, L.L.C.

K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.

K. HOVNANIAN AT SAGEBROOK, LLC

K. HOVNANIAN AT SANTA NELLA, LLC

K. HOVNANIAN AT SAWMILL, INC.

K. HOVNANIAN AT SCOTTSDALE HEIGHTS, LLC

K. HOVNANIAN AT SEABROOK, LLC

K. HOVNANIAN AT SEASONS LANDING, LLC

K. HOVNANIAN AT SHELDON GROVE, LLC

K. HOVNANIAN AT SHREWSBURY, LLC

K. HOVNANIAN AT SIENNA HILLS, LLC

K. HOVNANIAN AT SIERRA VISTA, LLC

K. HOVNANIAN AT SIGNAL HILL, LLC

K. HOVNANIAN AT SILVER LEAF, LLC

K. HOVNANIAN AT SILVER SPRING, L.L.C.

K. HOVNANIAN AT SILVERSTONE G, LLC

K. HOVNANIAN AT SILVERSTONE, LLC

K. HOVNANIAN AT SILVERWOOD GLEN, LLC

K. HOVNANIAN AT SKYE ISLE, LLC

K. HOVNANIAN AT SKYE ON MCDOWELL, LLC

K. HOVNANIAN AT SMITHVILLE, INC.

K. HOVNANIAN AT SOLARE, LLC

K. HOVNANIAN AT SOMERSET, LLC

K. HOVNANIAN AT SOUTH BRUNSWICK II, LLC

K. HOVNANIAN AT SOUTH BRUNSWICK III, LLC

K. HOVNANIAN AT SOUTH BRUNSWICK IV, LLC

K. HOVNANIAN AT SPRING ISLE, LLC

K. HOVNANIAN AT STANTON, LLC

K. HOVNANIAN AT STATION SQUARE, L.L.C.

K. HOVNANIAN AT SUMMERLAKE, LLC

K. HOVNANIAN AT SUNRIDGE PARK, LLC

K. HOVNANIAN AT SUNRISE TRAIL II, LLC

 

6

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT SUNRISE TRAIL III, LLC

K. HOVNANIAN AT TAMARACK SOUTH LLC

K. HOVNANIAN AT TANGLEWOOD OAKS, LLC

K. HOVNANIAN AT TERRA BELLA TWO, LLC

K. HOVNANIAN AT THE BOULEVARDS AT WESTFIELDS, LLC

K. HOVNANIAN AT THE COMMONS AT RICHMOND HILL, LLC

K. HOVNANIAN AT THE HIGHLANDS AT SUMMERLAKE GROVE, LLC

K. HOVNANIAN AT THE MEADOWS 9, LLC

K. HOVNANIAN AT THE MEADOWS, LLC

K. HOVNANIAN AT THE MONARCH, L.L.C.

K. HOVNANIAN AT THE PROMENADE AT BEAVER CREEK, LLC

K. HOVNANIAN AT THOMPSON RANCH, LLC

K. HOVNANIAN AT TOWER HILL, LLC

K. HOVNANIAN AT TOWNES AT COUNTY CENTER, LLC

K. HOVNANIAN AT TRAFFORD PLACE, LLC

K. HOVNANIAN AT TRAIL RIDGE, LLC

K. HOVNANIAN AT TRAMORE LLC

K. HOVNANIAN AT UNION PARK, LLC

K. HOVNANIAN AT UPPER PROVIDENCE, LLC

K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.

K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.

K. HOVNANIAN AT VALLE DEL SOL, LLC

K. HOVNANIAN AT VALLETTA, LLC

K. HOVNANIAN AT VENTANA LAKES, LLC

K. HOVNANIAN AT VERONA ESTATES, LLC

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

K. HOVNANIAN AT VERRADO CASCINA, LLC

K. HOVNANIAN AT VERRADO MARKETSIDE, LLC

K. HOVNANIAN AT VICTORVILLE, L.L.C.

K. HOVNANIAN AT VILLAGE CENTER, LLC

K. HOVNANIAN AT VILLAGE OF ROUND HILL, LLC

K. HOVNANIAN AT VILLAGES AT COUNTRY VIEW, LLC

K. HOVNANIAN AT VINEYARD HEIGHTS, LLC

K. HOVNANIAN AT VISTA DEL SOL, L.L.C.

K. HOVNANIAN AT VISTA LAGO, LLC

K. HOVNANIAN AT WADE’S GRANT, L.L.C.

K. HOVNANIAN AT WALDWICK, LLC

K. HOVNANIAN AT WALKERS GROVE, LLC

K. HOVNANIAN AT WALL DONATO, LLC

K. HOVNANIAN AT WALL QUAIL RIDGE, LLC

K. HOVNANIAN AT WARREN TOWNSHIP II, LLC

K. HOVNANIAN AT WARREN TOWNSHIP, L.L.C.

K. HOVNANIAN AT WATERFORD, LLC

K. HOVNANIAN AT WATERSTONE, LLC

K. HOVNANIAN AT WELLSPRINGS, LLC

K. HOVNANIAN AT WEST VIEW ESTATES, L.L.C.

K. HOVNANIAN AT WESTBROOK, LLC

K. HOVNANIAN AT WESTSHORE, LLC

K. HOVNANIAN AT WHEELER RANCH, LLC

K. HOVNANIAN AT WHEELER WOODS, LLC

K. HOVNANIAN AT WHITEMARSH, LLC

 

7

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT WILDWOOD BAYSIDE, L.L.C.

K. HOVNANIAN AT WILLOWSFORD GREENS III, LLC

K. HOVNANIAN AT WOODCREEK WEST, LLC

K. HOVNANIAN AT WOOLWICH I, L.L.C.

K. HOVNANIAN BELDEN POINTE, LLC

K. HOVNANIAN BELMONT RESERVE, LLC

K. HOVNANIAN BUILD ON YOUR LOT DIVISION, LLC

K. HOVNANIAN CA LAND HOLDINGS, LLC

K. HOVNANIAN CALIFORNIA NEW GC, LLC

K. HOVNANIAN CALIFORNIA OPERATIONS, INC.

K. HOVNANIAN CALIFORNIA REGION, INC.

K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.

K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.

K. HOVNANIAN CHICAGO DIVISION, INC.

K. HOVNANIAN CLASSICS, L.L.C.

K. HOVNANIAN COMMUNITIES, INC.

K. HOVNANIAN COMPANIES OF ARIZONA, LLC

K. HOVNANIAN COMPANIES OF FLORIDA, LLC

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

K. HOVNANIAN COMPANIES OF SOUTHERN CALIFORNIA, INC.

K. HOVNANIAN COMPANIES, LLC

K. HOVNANIAN CONSTRUCTION II, INC

K. HOVNANIAN CORNERSTONE FARMS, LLC

K. HOVNANIAN CRAFTBUILT HOMES OF SOUTH CAROLINA, L.L.C.

K. HOVNANIAN CYPRESS CREEK, LLC

K. HOVNANIAN CYPRESS KEY, LLC

K. HOVNANIAN D.C. GROUP, LLC

K. HOVNANIAN DELAWARE DIVISION, INC.

K. HOVNANIAN DELAWARE NEW GC, LLC

K. HOVNANIAN DELAWARE OPERATIONS, LLC

K. HOVNANIAN DEVELOPMENTS OF D.C., INC.

K. HOVNANIAN DEVELOPMENTS OF GEORGIA, INC.

K. HOVNANIAN DEVELOPMENTS OF MINNESOTA, INC.

K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.

K. HOVNANIAN DEVELOPMENTS OF NORTH CAROLINA, INC.

K. HOVNANIAN DEVELOPMENTS OF PENNSYLVANIA, INC.

K. HOVNANIAN DEVELOPMENTS OF TEXAS, INC.

K. HOVNANIAN DEVELOPMENTS OF WEST VIRGINIA, INC.

K. HOVNANIAN DFW AUBURN FARMS, LLC

K. HOVNANIAN DFW BAYSIDE, LLC

K. HOVNANIAN DFW BELMONT, LLC

K. HOVNANIAN DFW BERKSHIRE II, LLC

K. HOVNANIAN DFW BERKSHIRE, LLC

K. HOVNANIAN DFW BLUFF CREEK, LLC

K. HOVNANIAN DFW CALLOWAY TRAILS, LLC

K. HOVNANIAN DFW CANYON FALLS, LLC

K. HOVNANIAN DFW CARILLON, LLC

K. HOVNANIAN DFW COMMODORE AT PRESTON, LLC

K. HOVNANIAN DFW COURTS AT BONNIE BRAE, LLC

K. HOVNANIAN DFW CREEKSIDE ESTATES II, LLC

 

8

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN DFW CREEKSIDE ESTATES, LLC

K. HOVNANIAN DFW DIAMOND CREEK ESTATES, LLC

K. HOVNANIAN DFW DIVISION, LLC

K. HOVNANIAN DFW ENCORE OF LAS COLINAS II, LLC

K. HOVNANIAN DFW ENCORE OF LAS COLINAS, LLC

K. HOVNANIAN DFW HARMON FARMS, LLC

K. HOVNANIAN DFW HERITAGE CROSSING, LLC

K. HOVNANIAN DFW HERON POND, LLC

K. HOVNANIAN DFW HIGH POINTE, LLC

K. HOVNANIAN DFW HIGHTOWER, LLC

K. HOVNANIAN DFW HOMESTEAD, LLC

K. HOVNANIAN DFW INSPIRATION, LLC

K. HOVNANIAN DFW LEXINGTON, LLC

K. HOVNANIAN DFW LIBERTY CROSSING II, LLC

K. HOVNANIAN DFW LIBERTY CROSSING, LLC

K. HOVNANIAN DFW LIBERTY, LLC

K. HOVNANIAN DFW LIGHT FARMS II, LLC

K. HOVNANIAN DFW LIGHT FARMS, LLC

K. HOVNANIAN DFW MAXWELL CREEK, LLC

K. HOVNANIAN DFW MIDTOWN PARK, LLC

K. HOVNANIAN DFW MILRANY RANCH, LLC

K. HOVNANIAN DFW MUSTANG LAKES II, LLC

K. HOVNANIAN DFW MUSTANG LAKES, LLC

K. HOVNANIAN DFW OAKMONT PARK, LLC

K. HOVNANIAN DFW PALISADES, LLC

K. HOVNANIAN DFW PARKSIDE, LLC

K. HOVNANIAN DFW PARKVIEW, LLC

K. HOVNANIAN DFW RICHWOODS, LLC

K. HOVNANIAN DFW RIDGEVIEW, LLC

K. HOVNANIAN DFW SANFORD PARK, LLC

K. HOVNANIAN DFW SEVENTEEN LAKES, LLC

K. HOVNANIAN DFW THE PARKS AT ROSEHILL, LLC

K. HOVNANIAN DFW TRAILWOOD II, LLC

K. HOVNANIAN DFW TRAILWOOD, LLC

K. HOVNANIAN DFW VILLAS AT MUSTANG PARK, LLC

K. HOVNANIAN DFW VILLAS AT THE STATION, LLC

K. HOVNANIAN DFW WATSON CREEK, LLC

K. HOVNANIAN DFW WELLINGTON VILLAS, LLC

K. HOVNANIAN DFW WELLINGTON, LLC

K. HOVNANIAN DFW WILDRIDGE, LLC

K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.

K. HOVNANIAN EDGEBROOK, LLC

K. HOVNANIAN EDISON GROUP, LLC

K. HOVNANIAN ESTATES AT REGENCY, L.L.C.

K. HOVNANIAN ESTATES AT WEKIVA, LLC

K. HOVNANIAN FALLS POINTE, LLC

K. HOVNANIAN FINANCIAL SERVICES GROUP, LLC

K. HOVNANIAN FIRST HOMES, L.L.C.

K. HOVNANIAN FLORIDA NEW GC, LLC

K. HOVNANIAN FLORIDA OPERATIONS, LLC

K. HOVNANIAN FLORIDA REALTY, L.L.C.

 

9

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN FOREST LAKES, LLC

K. HOVNANIAN FOREST VALLEY, LLC

K. HOVNANIAN FOUR SEASONS AT CHESTNUT RIDGE, LLC

K. HOVNANIAN GEORGIA NEW GC, LLC

K. HOVNANIAN GEORGIA OPERATIONS, LLC

K. HOVNANIAN GRAND CYPRESS, LLC

K. HOVNANIAN GRANDEFIELD, LLC

K. HOVNANIAN GREAT WESTERN HOMES, LLC

K. HOVNANIAN HAMPTONS AT OAK CREEK II, L.L.C.

K. HOVNANIAN HIDDEN HOLLOW, LLC

K. HOVNANIAN HIGHLAND RIDGE, LLC

K. HOVNANIAN HOLDINGS NJ, L.L.C.

K. HOVNANIAN HOMES - DFW II, L.L.C.

K. HOVNANIAN HOMES - DFW, L.L.C.

K. HOVNANIAN HOMES AT BROOK MANOR, LLC

K. HOVNANIAN HOMES AT BURKE JUNCTION, LLC

K. HOVNANIAN HOMES AT CREEKSIDE, LLC

K. HOVNANIAN HOMES AT GREENWAY FARM, L.L.C.

K. HOVNANIAN HOMES AT JONES STATION 1, L.L.C.

K. HOVNANIAN HOMES AT KNOLLAC ACRES, LLC

K. HOVNANIAN HOMES AT LEIGH MILL, LLC

K. HOVNANIAN HOMES AT PARKSIDE, LLC

K. HOVNANIAN HOMES AT REEDY CREEK, LLC

K. HOVNANIAN HOMES AT RUSSETT, L.L.C.

K. HOVNANIAN HOMES AT SALT CREEK LANDING, LLC

K. HOVNANIAN HOMES AT SHELL HALL, LLC

K. HOVNANIAN HOMES AT SHENANDOAH SPRINGS, LLC

K. HOVNANIAN HOMES AT ST. JAMES PLACE, LLC

K. HOVNANIAN HOMES AT THE ABBY, LLC

K. HOVNANIAN HOMES AT THE HIGHLANDS, LLC

K. HOVNANIAN HOMES AT THE PADDOCKS, LLC

K. HOVNANIAN HOMES AT THOMPSON’S GRANT, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD GRANGE, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD GRANT II, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD GRANT, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD GREENS, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD NEW, LLC

K. HOVNANIAN HOMES NORTHERN CALIFORNIA, INC.

K. HOVNANIAN HOMES OF D.C., L.L.C.

K. HOVNANIAN HOMES OF DELAWARE I, LLC

K. HOVNANIAN HOMES OF FLORIDA I, LLC

K. HOVNANIAN HOMES OF LONGACRE VILLAGE, L.L.C.

K. HOVNANIAN HOMES OF MARYLAND I, LLC

K. HOVNANIAN HOMES OF MARYLAND II, LLC

K. HOVNANIAN HOMES OF MARYLAND, L.L.C.

K. HOVNANIAN HOMES OF MINNESOTA AT ARBOR CREEK, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT AUTUMN MEADOWS, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT BRYNWOOD, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT CEDAR HOLLOW, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT FOUNDER’S RIDGE, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT HARPERS STREET WOODS, LLC

 

10

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN HOMES OF MINNESOTA AT OAKS OF OXBOW, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT REGENT’S POINT, LLC

K. HOVNANIAN HOMES OF MINNESOTA, L.L.C.

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

K. HOVNANIAN HOMES OF VIRGINIA I, LLC

K. HOVNANIAN HOUSTON BAYOU OAKS AT WEST OREM, LLC

K. HOVNANIAN HOUSTON CAMBRIDGE HEIGHTS, LLC

K. HOVNANIAN HOUSTON CITY HEIGHTS, LLC

K. HOVNANIAN HOUSTON COPPER COVE, LLC

K. HOVNANIAN HOUSTON CREEK BEND, LLC

K. HOVNANIAN HOUSTON DIVISION, LLC

K. HOVNANIAN HOUSTON DRY CREEK VILLAGE, LLC

K. HOVNANIAN HOUSTON ELDRIDGE PARK, LLC

K. HOVNANIAN HOUSTON GREATWOOD LAKE, LLC

K. HOVNANIAN HOUSTON KATY POINTE II, LLC

K. HOVNANIAN HOUSTON KATY POINTE, LLC

K. HOVNANIAN HOUSTON LAKES OF BELLA TERRA WEST II, LLC

K. HOVNANIAN HOUSTON LAKES OF BELLA TERRA WEST, LLC

K. HOVNANIAN HOUSTON LAUREL GLEN, LLC

K. HOVNANIAN HOUSTON MAGNOLIA CREEK, LLC

K. HOVNANIAN HOUSTON MIDTOWN PARK I, LLC

K. HOVNANIAN HOUSTON PARK LAKES EAST, LLC

K. HOVNANIAN HOUSTON PARKWAY TRAILS, LLC

K. HOVNANIAN HOUSTON PROPERTY I, LLC

K. HOVNANIAN HOUSTON PROPERTY II, LLC

K. HOVNANIAN HOUSTON RIVER FARMS, LLC

K. HOVNANIAN HOUSTON ST. AUGUSTINE MEADOWS, LLC

K. HOVNANIAN HOUSTON SUNSET RANCH, LLC

K. HOVNANIAN HOUSTON TERRA DEL SOL, LLC

K. HOVNANIAN HOUSTON THE VILLAGES AT CHAMPIONS GATE, LLC

K. HOVNANIAN HOUSTON THUNDER BAY SUBDIVISION, LLC

K. HOVNANIAN HOUSTON TRANQUILITY LAKE ESTATES, LLC

K. HOVNANIAN HOUSTON WESTWOOD, LLC

K. HOVNANIAN HOUSTON WOODSHORE, LLC

K. HOVNANIAN ILLINOIS NEW GC, LLC

K. HOVNANIAN ILLINOIS OPERATIONS, LLC

K. HOVNANIAN INDIAN TRAILS, LLC

K. HOVNANIAN IVY TRAIL, LLC

K. HOVNANIAN JV HOLDINGS, L.L.C.

K. HOVNANIAN JV SERVICES COMPANY, L.L.C.

K. HOVNANIAN LADUE RESERVE, LLC

K. HOVNANIAN LAKE GRIFFIN RESERVE, LLC

K. HOVNANIAN LAKE PARKER, LLC

K. HOVNANIAN LAKES OF GREEN, LLC

K. HOVNANIAN LANDINGS 40S, LLC

K. HOVNANIAN LEGACY AT VIA BELLA, LLC

K. HOVNANIAN LIBERTY ON BLUFF CREEK, LLC

K. HOVNANIAN MAGNOLIA AT WESTSIDE, LLC

K. HOVNANIAN MANALAPAN ACQUISITION, LLC

K. HOVNANIAN MARYLAND DIVISION, LLC

 

11

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN MARYLAND REGION, INC.

K. HOVNANIAN MEADOW LAKES, LLC

K. HOVNANIAN MEADOW VIEW AT MOUNTAIN HOUSE, LLC

K. HOVNANIAN MONARCH GROVE, LLC

K. HOVNANIAN MONTCLAIRE ESTATES, LLC

K. HOVNANIAN NEW JERSEY NEW GC, LLC

K. HOVNANIAN NEW JERSEY OPERATIONS, LLC

K. HOVNANIAN NORTH CENTRAL ACQUISITIONS, L.L.C.

K. HOVNANIAN NORTH JERSEY ACQUISITIONS, L.L.C.

K. HOVNANIAN NORTHEAST DIVISION, INC.

K. HOVNANIAN NORTHEAST SERVICES, L.L.C.

K. HOVNANIAN NORTHERN CALIFORNIA DIVISION, LLC

K. HOVNANIAN NORTHERN OHIO DIVISION, LLC

K. HOVNANIAN NORTHPOINTE 40S, LLC

K. HOVNANIAN NORTON PLACE, LLC

K. HOVNANIAN OCOEE LANDINGS, LLC

K. HOVNANIAN OF HOUSTON II, L.L.C.

K. HOVNANIAN OF HOUSTON III, L.L.C.

K. HOVNANIAN OHIO NEW GC, LLC

K. HOVNANIAN OHIO OPERATIONS, LLC

K. HOVNANIAN OHIO REALTY, L.L.C.

K. HOVNANIAN OHIO REGION, INC.

K. HOVNANIAN OPERATIONS COMPANY, INC.

K. HOVNANIAN ORLANDO DIVISION, LLC

K. HOVNANIAN OSPREY RANCH, LLC

K. HOVNANIAN PA REAL ESTATE, INC.

K. HOVNANIAN PARKVIEW AT STERLING MEADOWS, LLC

K. HOVNANIAN PENNSYLVANIA BUILD ON YOUR LOT DIVISION, LLC

K. HOVNANIAN PENNSYLVANIA NEW GC, LLC

K. HOVNANIAN PENNSYLVANIA OPERATIONS, LLC

K. HOVNANIAN PHOENIX DIVISION, INC.

K. HOVNANIAN PHOENIX GROUP, LLC

K. HOVNANIAN PINEWOOD RESERVE, LLC

K. HOVNANIAN PORT IMPERIAL URBAN RENEWAL, INC.

K. HOVNANIAN PRESERVE AT TURTLE CREEK LLC

K. HOVNANIAN PROPERTIES OF RED BANK, LLC

K. HOVNANIAN REDFERN TRAILS, LLC

K. HOVNANIAN REYNOLDS RANCH, LLC

K. HOVNANIAN RIVENDALE, LLC

K. HOVNANIAN RIVERSIDE, LLC

K. HOVNANIAN RIVINGTON, LLC

K. HOVNANIAN SAN SEBASTIAN, LLC

K. HOVNANIAN SCHADY RESERVE, LLC

K. HOVNANIAN SERENO, LLC

K. HOVNANIAN SHERWOOD AT REGENCY, LLC

K. HOVNANIAN SOUTH CAROLINA NEW GC, LLC

K. HOVNANIAN SOUTH CAROLINA OPERATIONS, LLC

K. HOVNANIAN SOUTH FORK, LLC

K. HOVNANIAN SOUTH JERSEY ACQUISITIONS, L.L.C.

K. HOVNANIAN SOUTHEAST COASTAL DIVISION, INC.

K. HOVNANIAN SOUTHEAST FLORIDA DIVISION, LLC

 

12

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN SOUTHERN CALIFORNIA DIVISION, LLC

K. HOVNANIAN SOUTHERN NEW JERSEY, L.L.C.

K. HOVNANIAN STERLING RANCH, LLC

K. HOVNANIAN SUMMIT HOLDINGS, L.L.C.

K. HOVNANIAN T&C HOMES AT FLORIDA, L.L.C.

K. HOVNANIAN T&C HOMES AT ILLINOIS, L.L.C.

K. HOVNANIAN TERRALARGO, LLC

K. HOVNANIAN TEXAS OPERATIONS NEW, LLC

K. HOVNANIAN TEXAS OPERATIONS, LLC

K. HOVNANIAN TIMBRES AT ELM CREEK, LLC

K. HOVNANIAN UNION PARK, LLC

K. HOVNANIAN VENTURE I, L.L.C.

K. HOVNANIAN VILLAGE GLEN, LLC

K. HOVNANIAN VILLAS AT THE COMMONS, LLC

K. HOVNANIAN VIRGINIA DIVISION, INC.

K. HOVNANIAN VIRGINIA NEW GC, LLC

K. HOVNANIAN VIRGINIA OPERATIONS, INC.

K. HOVNANIAN WATERBURY, LLC

K. HOVNANIAN WEST VIRGINIA BUILD ON YOUR LOT DIVISION, LLC

K. HOVNANIAN WEST VIRGINIA NEW GC, LLC

K. HOVNANIAN WEST VIRGINIA OPERATIONS, LLC

K. HOVNANIAN WHITE ROAD, LLC

K. HOVNANIAN WINDING BAY PRESERVE, LLC

K. HOVNANIAN WINDWARD HOMES, LLC

K. HOVNANIAN WOODLAND POINTE, LLC

K. HOVNANIAN WOODRIDGE PLACE, LLC

K. HOVNANIAN’S ASPIRE AT UNION VILLAGE, LLC

K. HOVNANIAN’S COVE AT ASBURY PARK, LLC

K. HOVNANIAN’S FOUR SEASONS AT BAKERSFIELD, L.L.C.

K. HOVNANIAN’S FOUR SEASONS AT BAYMONT FARMS L.L.C.

K. HOVNANIAN’S FOUR SEASONS AT BEAUMONT, LLC

K. HOVNANIAN’S FOUR SEASONS AT BELLA VISTA, LLC

K. HOVNANIAN’S FOUR SEASONS AT BELLE TERRE, LLC

K. HOVNANIAN’S FOUR SEASONS AT BRIARGATE, LLC

K. HOVNANIAN’S FOUR SEASONS AT CAROLINA OAKS, LLC

K. HOVNANIAN’S FOUR SEASONS AT COLTS FARM, LLC

K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND II, LLC

K. HOVNANIAN’S FOUR SEASONS AT LOS BANOS, LLC

K. HOVNANIAN’S FOUR SEASONS AT MALIND BLUFF, LLC

K. HOVNANIAN’S FOUR SEASONS AT MORENO VALLEY, L.L.C.

K. HOVNANIAN’S FOUR SEASONS AT NEW KENT VINEYARDS, L.L.C.

K. HOVNANIAN’S FOUR SEASONS AT NEW LENOX, LLC

K. HOVNANIAN’S FOUR SEASONS AT PALM SPRINGS, LLC

K. HOVNANIAN’S FOUR SEASONS AT RUSH CREEK II, LLC

K. HOVNANIAN’S FOUR SEASONS AT RUSH CREEK, L.L.C.

K. HOVNANIAN’S FOUR SEASONS AT SILVER MAPLE FARM, L.L.C.

K. HOVNANIAN’S FOUR SEASONS AT ST. MARGARETS LANDING, L.L.C.

K. HOVNANIAN’S FOUR SEASONS AT THE MANOR II, LLC

K. HOVNANIAN’S FOUR SEASONS AT THE MANOR, LLC

K. HOVNANIAN’S FOUR SEASONS AT VIRGINIA CROSSING, LLC

K. HOVNANIAN’S PARKSIDE AT TOWNGATE, L.L.C.

 

13

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN’S PROSPECT PLACE AT MORRISTOWN, LLC

K. HOVNANIAN’S SONATA AT THE PRESERVE, LLC

K. HOVNANIAN’S VERANDA AT RIVERPARK II, LLC

K. HOVNANIAN’S VERANDA AT RIVERPARK, LLC

K. HOVNANIAN’S WOODLANDS AT FREEHOLD, LLC

KHH SHELL HALL LOAN ACQUISITION, LLC

KHOV WINDING BAY II, LLC

LANDARAMA, INC.

LINKS AT CALUSA SPRINGS, LLC

M & M AT MONROE WOODS, L.L.C.

M&M AT CHESTERFIELD, L.L.C.

M&M AT CRESCENT COURT, L.L.C.

M&M AT WEST ORANGE, L.L.C.

MATZEL & MUMFORD AT EGG HARBOR, L.L.C.

MCNJ, INC.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF PENNSYLVANIA, L.L.C.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF WEST VIRGINIA, L.L.C.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.

MM-BEACHFRONT NORTH I, LLC

NEW HOME REALTY, LLC

PARK TITLE COMPANY, LLC

PINE AYR, LLC

RIDGEMORE UTILITY L.L.C.

ROUTE 1 AND ROUTE 522, L.L.C.

SEABROOK ACCUMULATION CORPORATION

SHELL HALL CLUB AMENITY ACQUISITION, LLC

SHELL HALL LAND ACQUISITION, LLC

STONEBROOK HOMES, INC.

TERRAPIN REALTY, L.L.C.

THE MATZEL & MUMFORD ORGANIZATION, INC

TRAVERSE PARTNERS, LLC

WASHINGTON HOMES, INC.

WTC VENTURES, L.L.C.

 

14

--------------------------------------------------------------------------------

 

 

SCHEDULE B

 

Actions to Perfect

 

1. With respect to each Pledgor organized under the laws of the state of Arizona
as identified on Schedule 1(a) or Schedule 1(b) of the Perfection Certificate,
the filing of a Uniform Commercial Code Financing Statement that identifies the
Pledged Collateral with the Arizona Secretary of State.    

2.

With respect to each Pledgor organized under the laws of the state of California
as identified on Schedule 1(a) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Pledged
Collateral with the California Secretary of State.

 

3.

With respect to each Pledgor organized under the laws of the state of Delaware
as identified on Schedule 1(a) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Pledged
Collateral with the Delaware Secretary of State.

 

4.

With respect to each Pledgor organized under the laws of the District of
Columbia as identified on Schedule 1(a) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Pledged Collateral with the District of Columbia Recorder of Deeds.

 

5.

With respect to each Pledgor organized under the laws of the state of Florida as
identified on Schedule 1(a) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Pledged
Collateral with the Florida Secured Transaction Registry.

 

6.

With respect to each Pledgor organized under the laws of the state of Georgia as
identified on Schedule 1(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Pledged
Collateral with the Office of the Clerk of Superior Court of any County of
Georgia.

 

7.

With respect to each Pledgor organized under the laws of the state of Illinois
as identified on Schedule 1(a) or Schedule 1(b) of the Perfection Certificate,
the filing of a Uniform Commercial Code Financing Statement that identifies the
Pledged Collateral with the Illinois Secretary of State.

 

8.

With respect to each Pledgor organized under the laws of the state of Maryland
as identified on Schedule 1(a) or Schedule 1(b) of the Perfection Certificate,
the filing of a Uniform Commercial Code Financing Statement that identifies the
Pledged Collateral with the Maryland State Department of Assessments and
Taxation.

 

9.

With respect to each Pledgor organized under the laws of the state of Minnesota
as identified on Schedule 1(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Pledged
Collateral with the Minnesota Secretary of State.

 

10.

With respect to each Pledgor organized under the laws of the state of New Jersey
as identified on Schedule 1(a) or Schedule 1(b) of the Perfection Certificate,
the filing of a Uniform Commercial Code Financing Statement that identifies the
Pledged Collateral with the New Jersey Division of Commercial Recording.

 

11.

With respect to each Pledgor organized under the laws of the state of New York
as identified on Schedule 1(a) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Pledged
Collateral with the New York Secretary of State.

 

 

--------------------------------------------------------------------------------

 

 

12.

With respect to each Pledgor organized under the laws of the state of North
Carolina as identified on Schedule 1(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Pledged Collateral with the North Carolina Secretary of State.

 

13.

With respect to each Pledgor organized under the laws of the state of Ohio as
identified on Schedule 1(a) or Schedule 1(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Pledged Collateral with the Ohio Secretary of State.

 

14.

With respect to each Pledgor organized under the laws of the state of
Pennsylvania as identified on Schedule 1(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Pledged Collateral with the Pennsylvania Secretary of the Commonwealth.

 

15.

With respect to each Pledgor organized under the laws of the state of South
Carolina as identified on Schedule 1(a) or Schedule 1(b) of the Perfection
Certificate, the filing of a Uniform Commercial Code Financing Statement that
identifies the Pledged Collateral with the South Carolina Secretary of State.

 

16.

With respect to each Pledgor organized under the laws of the state of Texas as
identified on Schedule 1(a) or Schedule 1(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Pledged Collateral with the Texas Secretary of State.

 

17.

With respect to each Pledgor organized under the laws of the state of Virginia
as identified on Schedule 1(a) or Schedule 1(b) of the Perfection Certificate,
the filing of a Uniform Commercial Code Financing Statement that identifies the
Pledged Collateral with the Virginia State Corporation Commission.

 

18.

With respect to each Pledgor organized under the laws of the state of West
Virginia as identified on Schedule 1(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Pledged Collateral with the West Virginia Secretary of State.

 

19.

With respect to the Pledged Collateral (as defined in the Pledge Agreement (as
defined in the Indenture)) constituting certificated securities, delivery of the
certificates representing such Pledged Collateral to the Joint First Lien
Collateral Agent pursuant to the Pledge Agreement in registered form, indorsed
in blank, by an effective endorsement or accompanied by undated stock powers
with respect thereto duly indorsed in blank by an effective endorsement.

 

 

2